NOS. 4-10-0137, 4-10-0138 cons.          Opinion Filed 4/29/11

                                 IN THE APPELLATE COURT

                                           OF ILLINOIS

                                      FOURTH DISTRICT

 JANE DOE-3, a Minor, Through Her Mother and                  )   Appeal from
 Next Friend, JULIE DOE-3; and JULIE DOE-3,                   )   Circuit Court of
 Individually,                                                )   Champaign County
               Plaintiffs-Appellants,                         )   No. 08L209
               v.       (No. 4-10-0137)                       )
 JON WHITE; McLEAN COUNTY UNIT                                )
 DISTRICT NO. 5 BOARD OF DIRECTORS; JIM                       )
 BRAKSICK; ALAN CHAPMAN; DALE                                 )
 HEIDBREDER; EDWARD HEINEMANN; and                            )
 JOHN PYE,                                                    )
               Defendants-Appellees.                          )
                                                              )
 ----------------------------------------------------------   )
                                                              )
 JANE DOE-7, a Minor, Through Her Mother and                  )   No. 08L215
 Next Friend, JULIE DOE-7; and JULIE DOE-7,                   )
 Individually,                                                )
               Plaintiffs-Appellants,                         )
               v.       (No. 4-10-0138)                       )
 McLEAN COUNTY UNIT DISTRICT NO. 5                            )
 BOARD OF DIRECTORS; JIM BRAKSICK; ALAN                       )
 CHAPMAN; DALE HEIDBREDER; EDWARD                             )   Honorable
 HEINEMANN; and JOHN PYE,                                     )   Michael Q. Jones,
               Defendants-Appellees.                          )   Judge Presiding.


               JUSTICE APPLETON delivered the judgment of the court, with opinion.
               Justices Steigmann and McCullough concurred in the judgment and opinion.

                                            OPINION

               Plaintiffs Jane Doe-3 and Jane Doe-7 were second-grade students in

defendant Jon White's class at Thomas Paine Elementary School in Urbana. Both girls

were sexually abused by White. They each, along with their mothers, filed lawsuits against
the named defendants for their injuries. The claims at issue in this appeal are based on

allegations that defendants knew that White had sexually abused students at his previous

school, but failed to report the abuse, and instead allowed and facilitated White to secure

employment in Urbana.

              Defendants filed motions to dismiss, claiming they owed no duty to plaintiffs.

The trial court agreed with defendants and granted their motions. Plaintiffs filed these

interlocutory appeals, challenging the court's dismissal orders. We consolidated the cases

on review. For the reasons that follow, we find the court erred in dismissing the complaints

and we remand for further proceedings.

                                    I. BACKGROUND

              Defendant White was employed as an elementary school teacher in the

McLean County School District (McLean) during the 2002-05 school years. In August

2005, the Urbana School District (Urbana) hired White and he began teaching second

grade at Thomas Paine Elementary School. During his first year at Urbana, the 2005-06

school year, plaintiff Jane Doe-3 was a student in White's second grade class at Thomas

Paine. During White's second year at Urbana, the 2006-07 school year, plaintiff Jane Doe-

7 was a student in White's second grade class at Thomas Paine. When each plaintiff was

a student in White's class, she was the victim of White's sexual misconduct, sexual

harassment, sexual grooming, and sexual abuse.

              White's conduct is not in dispute. He was eventually convicted of molesting

his students in both the McLean and Urbana school districts. Plaintiffs discovered that

White had sexually harassed and abused his elementary school female students while



                                           -2-
teaching in McLean, and that the individual administrators at McLean had actual

knowledge of White's conduct. Plaintiffs also learned that, due to White's conduct, the

McLean administrators sought White's resignation from their district. Plaintiffs alleged the

following: (1) no one at McLean reported White's abuse to the Illinois Department of

Children and Family Services (DCFS), (2) one of the individual administrators at McLean

created a falsely positive letter of reference or recommendation for White, (3) individual

administrators at McLean entered into a severance agreement with White that concealed

the sexual abuse, (4) the individual administrators falsified information on Urbana's

verification-of-teaching-experience form submitted to McLean for completion, and (5) the

individual administrators failed to inform Urbana of White's misconduct but, instead,

"passed" him to that district.

              Plaintiffs refer to McLean's failure to inform Urbana, and its recommendation

of White for employment when it had actual knowledge of White's conduct, as "passing."

In their complaints, plaintiffs define "passing" as "a School District's conduct in passing a

teacher who is known to have committed teacher-on-student sexual harassment and/or

sexual grooming and/or sexual abuse to another School District without reporting [that

conduct], *** concealing known prior teacher-on-student sexual harassment and/or sexual

grooming and/or sexual abuse."

                   A. Allegations in the Second-Amended Complaints

              In February 2009, plaintiffs separately filed second-amended complaints,

each alleging various causes of action against White, Urbana, McLean, and various

administrators of each district. Of the numerous causes of actions alleged, those at issue



                                            -3-
in this appeal involve only McLean and its individual administrators--counts III through

XI of plaintiff Jane Doe-3's complaint and counts III through IX of plaintiff Jane Doe-7's

complaint.    In count III in both complaints, plaintiffs allege McLean Assistant

Superintendent Pye, Superintendent Chapman, Principal Heinemann, Assistant Principal

Heidbreder, and Principal Braksick engaged in willful and wanton misconduct. They

alleged that each individual, as White's supervisor, had a mandatory duty to report White's

misconduct in accordance with the Abused and Neglected Child Reporting Act (Reporting

Act) (325 ILCS 5/1 through 11.8 (West 2008)). They failed to do so. Instead, they

concealed and conspired to conceal White's misconduct when they passed him to Urbana,

willfully and wantonly, and with conscious disregard for the safety of all foreseeable minor

female students, including plaintiffs. As a result of the individual administrators' willful

and wanton conduct, plaintiffs suffered harm.

              In count IV in both complaints, plaintiffs alleged McLean was liable based on

a theory of respondeat superior, as the individual administrators' conduct alleged in count

III occurred within the scope of their employment.

              In count V in both complaints, plaintiffs' mothers alleged a cause of action for

fraudulent concealment, claiming the individual administrators had a duty to report

White's misconduct but, instead, deliberately and fraudulently concealed their actual

knowledge of his misconduct by making fraudulent misrepresentations to Urbana

regarding White. Urbana relied on the administrators' false representations in hiring

White, thereby causing plaintiffs' mothers severe emotional distress.

              In count VI in both complaints, plaintiffs' mothers alleged McLean was liable



                                            -4-
based on a theory of respondeat superior, as the individual administrators' conduct alleged

in count V occurred within the scope of their employment.

              In count VII in both complaints, plaintiffs alleged the individual

administrators willfully conspired to violate their mandatory duty to report White's

misconduct pursuant to the Reporting Act, causing plaintiffs harm. In count VIII in both

complaints, plaintiffs alleged McLean was liable based on respondeat superior, as the

alleged conspiracy occurred within the scope of their employment.

              In count IX in both complaints, plaintiffs' mothers alleged McLean and the

individual administrators caused plaintiffs to suffer sexual abuse, sexual harassment, and

sexual grooming, injuries for which plaintiffs have received medical and mental-health

treatment. Such treatment has resulted in medical expenses for which plaintiffs' mothers

are responsible pursuant to section 15 of the Rights of Married Persons Act(750 ILCS 65/15

(West 2008)), sometimes referred to as the family medical expense act and for which they

seek reimbursement from McLean and the individual administrators.

              In count X of plaintiff Jane Doe-3's complaint, she alleged the individual

administrators breached their fiduciary duties of trust to her by willfully and wantonly

passing White to Urbana. She claimed this breach of trust proximately caused her harm.

In count XI, plaintiff Jane Doe-3 alleged McLean was liable based on respondeat superior,

as the alleged breach of fiduciary duty occurred within the scopes of their employment.

Plaintiff Jane Doe-7 did not allege any cause of action related to a breach of fiduciary duty.

                                  B. Motions To Dismiss

              In March 2009, in both cases, McLean and the individual administrators filed



                                            -5-
motions to dismiss plaintiffs' second-amended complaint pursuant to section 2-619.1 of the

Code of Civil Procedure (735 ILCS 5/2-619.1 (West 2008)). Assistant Principal Heidbreder

filed his own motion, as he was not represented by McLean's and the other administrator's

attorney. However, Heidbreder's motions mirrored those of McLean and the other

individual administrators. First, McLean and the individual administrators, including

Heidbreder, claimed that pursuant to the public-duty rule, they owed no legal duty to

plaintiffs because plaintiffs were never students in the McLean district. Second, they claim

a private cause of action cannot be maintained for a failure to report under the Reporting

Act. Third, plaintiffs suffered no pecuniary damages and, therefore, neither they nor their

mothers can maintain a cause of action for fraudulent misrepresentation. Fourth, because

plaintiffs have failed to allege any viable cause of action against the individual

administrators, a claim for respondeat superior cannot be maintained against McLean.

Fifth, pursuant to sections 2-604 and 2-604.1 of the Code of Civil Procedure (735 ILCS 5/2-

604, 2-604.1 (West 2008)), plaintiffs' complaints must be dismissed because they cannot

seek punitive damages or include an ad damnum clause in a personal-injury action.

              In June 2009, the trial court conducted a hearing on defendants' motion to

dismiss in both cases. After considering arguments of counsel, the court held that the

public-duty rule applied and precluded plaintiffs' claims against McLean and the individual

administrators. The court found that neither McLean nor its administrators owed a duty

of care to plaintiffs. The court also found that there existed no cause of action for the

concept plaintiffs referred to as "passing." Further, the court found fraud was not available

as a cause of action because there had been no pecuniary loss.



                                            -6-
                                C. Motions To Reconsider

              In October 2009, plaintiffs separately filed motions to reconsider the trial

court's dismissal of their second-amended complaints based on newly discovered evidence.

According to plaintiffs, there was a related pending lawsuit in federal court in the Central

District of Illinois, Peoria Division, filed by Jane Doe-10 and Jane Doe-11 (students in the

McLean school district) against White, McLean, and the individual administrators (case

No. 08-CV-1287). As part of discovery in that federal lawsuit, McLean and the individual

administrators produced a copy of a January 2007 e-mail communication between

Assistant Superintendent Pye and Julie Bastings, the teacher's union representative.

According to plaintiffs, the message from Pye was a "smoking gun" in terms of

demonstrating McLean's intent to "pass" White to Urbana. The e-mail stated as follows:

                     "Please keep this information confidential, but I thought

              you would be interested in hearing that Jon White was arrested

              in Urbana today. I don't know the specific charges, but it

              appears to be much worse than the issues he faced here. I'm

              glad we took the steps we did to get him out of the district. I

              believe it was you who said that he was on a path to further

              problems."

              In December 2009, the trial court conducted a hearing on plaintiffs' motions

to reconsider. After considering the arguments of counsel, the court denied plaintiffs'

motions, finding as follows:

              "I respectfully disagree with Plaintiffs that this e-mail can



                                           -7-
              somehow be construed to support an argument that they did

              have direct and immediate control over either of the Plaintiffs.

                     As a side note, I think Defendants are also correct when

              they suggest that 2-204 is not completely restricted to vicarious

              liability to respondeat superior situations, but at any rate,

              because I believe the e-mail does not operate to allow the court

              to find now that either of the Plaintiffs was under the direct

              and the immediate control over any of the Unit 5 Defendants,

              then I believe that there continues to be no duty. If there is no

              duty, there is no tort. If there is no tort, there is no conspiracy.

              And if the Complaint was amended to include this e-mail, it is

              the court's view that then the court would not allow

              amendment because it would not cure the defect in the

              pleading."

The court entered an order pursuant to Illinois Supreme Court Rule 304 (eff. Feb. 26,

2010), allowing plaintiffs to immediately appeal. These consolidated appeals followed.

                                        II. ANALYSIS

                                   A. Standard of Review

              In this appeal, plaintiffs challenge the trial court's orders granting defendants'

section 2-619.1 motions to dismiss the second-amended complaints. Defendants had

claimed (1) the complaints should be dismissed because plaintiffs were unable to plead any

set of facts that would entitle them to relief (735 ILCS 5/2-615(a) (West 2008)) or (2) even



                                             -8-
if plaintiffs had sufficiently alleged otherwise viable causes of action, the claims were barred

by the applicable statute of limitations and/or the Local Governmental and Governmental

Employees Tort Immunity Act (Tort Immunity Act) (745 ILCS 10/1-101 through 10-101

(West 2008)) (735 ILCS 5/2-619 (West 2008))). Regardless of whether the court dismissed

plaintiffs' complaints pursuant to section 2-615 or 2-619, or a combination of both sections

pursuant to section 2-619.1, our standard of review is the same. We review de novo the

court's orders of dismissal. Kean v. Wal-Mart Stores, Inc., 235 Ill. 2d 351, 361 (2009). In

doing so, we will accept as true all well-pleaded factual allegations. Morris v. Illinois

Central R.R. Co., 382 Ill. App. 3d 884, 886 (2008).

                      B. Plaintiffs' Allegations of Defendants' Liability

               Under our fact-pleading standard, plaintiffs must allege facts sufficient to

bring a claim within a legally recognized cause of action. Vernon v. Schuster, 179 Ill. 2d

338, 344 (1997). In the allegations relevant to this appeal, plaintiffs allege McLean and the

individual administrators acted in a willful and wanton manner by passing White to their

school district--an act which proximately caused plaintiffs' injuries. When pleading willful

and wanton conduct, a plaintiff must establish the basic elements of a negligence claim plus

the additional requirement that the defendant acted with a conscious disregard for the

plaintiff's welfare. Doe v. Chicago Board of Education, 213 Ill. 2d 19, 28 (2004). In other

words, plaintiffs must allege the existence of a duty, a breach of that duty, an injury

proximately caused by the breach, and that the breach was a result of a conscious disregard

for plaintiffs' welfare.

               "Whether a duty of care exists is a question of law to be determined by the



                                             -9-
court." Bajwa v. Metropolitan Life Insurance Co., 208 Ill. 2d 414, 422 (2004). To decide,

the court must analyze the factual circumstances giving rise to the litigation. Hernandez

v. Rapid Bus Co., 267 Ill. App. 3d 519, 522 (1994). Those circumstances include the nature

of the relationship between the plaintiff and the defendant. If the law imposes upon the

defendant an obligation to act reasonably for the plaintiff's benefit, based on the existence

of a relationship, then an enforceable duty exists. See Happel v. Wal-Mart Stores, Inc., 199

Ill. 2d 179, 186 (2002). Defendants argue that the law has provided an answer to the

question of whether a duty exists in this case. They claim, as the trial court held, that the

public-duty rule applies here, meaning they owed no duty to protect individual citizens,

such as plaintiffs, from harm.

              The public-duty rule is a common-law principle that protects a governmental

entity from tort liability sought by an individual injured member of society. The basis upon

which the rule is grounded is that the governmental entity owes a duty of care to the public

at large, not to individual members of the public. See Zimmerman v. Village of Skokie, 183

Ill. 2d 30, 32 (1998). The rule has historically been applied to cases involving conduct by

policemen, firemen, or other first-responder-type personnel of various branches of

governmental entities. However, the First District applied the rule to a school district for

the first time in 1994. See Thames v. Board of Education of the City of Chicago, 269 Ill.

App. 3d 210 (1994). They did so again in 1996. See Lawson v. City of Chicago, 278 Ill.

App. 3d 628 (1996). Both of these cases held that the defendant school districts owed no

duty to protect the plaintiffs, who were individual students in those school districts,

separate or apart from the members of the district as a whole. The courts further held there



                                           - 10 -
existed no exception or special relationship that would have served to establish the school

district's duty of care to its individual members. See Thames, 269 Ill. App. 3d at 219;

Lawson, 278 Ill. App. 3d at 646.

              This "special-duty exception" applies when the otherwise immune

governmental actor assumes a special relationship to an individual member of the general

population. Huey v. Town of Cicero, 41 Ill. 2d 361, 363 (1968). The special-duty exception

operates to establish (1) a duty where there would otherwise be none under the common-

law public-duty rule and (2) liability for negligence where it otherwise would not lie

pursuant to the Tort Immunity Act. See Calloway v. Kinkelaar, 168 Ill. 2d 312, 326-27

(1995); Doe v. Calumet City, 161 Ill. 2d 374, 385-86 (1994).

              Illinois courts have established four elements that must be satisfied before

the special-duty exception applies. Those are (1) the governmental entity must be uniquely

aware of the particular danger or risk to which the plaintiff is exposed; (2) there must be

allegations of specific acts or omissions on the entity's part; (3) the specific acts must be

affirmative or willful in nature; and (4) the injury must occur while the plaintiff is under

the direct and immediate control of employees or agents of the entity. Burdinie v. Village

of Glendale Heights, 139 Ill. 2d 501, 508 (1990).

              Applying these elements to the facts of its school-district case, the Thames

court found that the exception did not apply, as the plaintiff had failed to properly allege

the existence of a special duty owed to her by the school district. Thames, 269 Ill. App. 3d

at 216. The facts of Thames can be summarized as follows. The plaintiff student was shot

inside a classroom at one of the defendant school district's high schools by a fellow student,



                                            - 11 -
who had concealed a firearm inside his book bag. Thames, 269 Ill. App. 3d at 211. Plaintiff

sued the school district, asserting that it owed her a duty to exercise reasonable care for her

safety. The school district allegedly breached that duty by failing to warn parents and

students about the potential danger of the presence of weapons and by failing to take

adequate measures, such as installing metal detectors, to eradicate the danger. Thames,

269 Ill. App. 3d at 214. The trial court had denied the school board's motion to dismiss,

finding the complaint set forth sufficient allegations of a "special duty." Thames, 269 Ill.

App. 3d at 211.

              The First District disagreed that plaintiff had sufficiently alleged the existence

of a special duty. In the appellate court's opinion, the plaintiff had not pleaded sufficient

facts to transform her "from a general citizen into an object of special concern." Thames,

269 Ill. App. 3d at 216. The court held the plaintiff did not and could not allege sufficient

facts establishing that the school district had a unique awareness of the particular danger

(the first element of a special-duty analysis) or that it had immediate and direct control of

the plaintiff at the time of the injury (the fourth element of the analysis). Thames, 269 Ill.

App. 3d at 219. The court reversed the trial court's order denying the school district's

motion to dismiss. Thames, 269 Ill. App. 3d at 219-20.

              Similarly, in Lawson, the First District held that the plaintiff had failed to

sufficiently allege facts that would impose a special duty upon the defendant school district

or the defendant city to protect the plaintiff student from harm. Lawson, 278 Ill. App. 3d

at 646. As in Thames, the plaintiff in Lawson was shot by a fellow student on school

premises. Lawson, 278 Ill. App. 3d at 631. Unlike the high school in Thames, the high



                                            - 12 -
school in Lawson had installed metal detectors. Lawson, 278 Ill. App. 3d at 632. However,

the court held that the city's voluntary undertaking of installing the detectors did not

override the immunity that the district enjoyed under the Tort Immunity Act because

installing the detectors involved a governmental function or conduct that was immune from

liability. Lawson, 278 Ill. App. 3d at 635.

              The trial court here, relying on Thames (without mentioning Lawson), held

that the public-duty rule applied, finding McLean owed no duty to individual students,

especially those not in the same district. Further, the court held that the special-duty

exception did not apply because McLean had no control over White when he committed the

acts that had injured plaintiffs in Urbana. In announcing its decision to dismiss plaintiffs'

complaints, the court stated as follows:

                     "I believe the Public Duty Rule first of all does apply

              here. I believe Mr. Kearns [(McLean's attorney)] is correct

              when he says the Thames case does stand for the proposition

              that the Public Duty Rule applies to schools, and it essentially

              says that municipalities such as the Bloomington School

              District don't owe a duty to protect individual citizens."

The court then applied the special-duty exception and found plaintiffs had failed to

establish the fourth element, that of direct and immediate control, at the time the injury

occurred.

              Contrary to defendants' argument in this appeal and the trial court's finding

at the hearing on the motion to dismiss, we find the public-duty rule does not apply under



                                              - 13 -
the circumstances of this case. As mentioned above, the rule generally applies when a

plaintiff alleges damages based on a governmental entity's failure to perform adequate

governmental services. Examples of such services include allegations that the county's

emergency dispatch system failed to work properly (Donovan v. Village of Ohio, 397 Ill.

App. 3d 844, 845 (2010)); the police failed to timely rescue people from a pileup in a

stairwell (Anthony v. City of Chicago, 382 Ill. App. 3d 983, 984 (2008)); the city failed to

enforce a provision of the building code by granting a person a permit to construct access

onto the roof of an apartment building (Bowler v. City of Chicago, 376 Ill. App. 3d 208, 209

(2007)); the police failed to respond when dispatched to a call of a vehicle in a ditch

(DeSmet v. County of Rock Island, 219 Ill. 2d 497, 500-01 (2006)); or the county medical

examiner negligently performed an autopsy (Sims-Hearn v. Office of Medical Examiner,

359 Ill. App. 3d 439, 441 (2005)). This is not such a case, nor anything similar. This is not

a case where McLean or the individual administrators have allegedly negligently performed

their ordinary governmental, policing, or enforcement-type function. Instead, this is a case

where plaintiffs allege the individual administrators engaged in intentional egregious

conduct while in the course of their employment, and that the conduct harmed plaintiffs.

              It is not relevant to the analysis here whether the public-duty rule can or

should be applied to a school district or in a school context. The context is not the

determining factor. Instead, it is the nature of the alleged conduct of the individual

administrators that bars the rule's applicability here. There is a great distinction between

conduct that would give rise to a conclusion that a governmental entity owes a duty to

protect the public at large and not individual citizens and conduct by the governmental



                                           - 14 -
entity that specifically creates the danger complained of. Plaintiffs have alleged conduct

of the latter type.

               Without the application of the public-duty rule, we must determine whether

plaintiffs have alleged sufficient facts to establish the existence of any duty running from

McLean and the individual administrators to plaintiffs. To determine whether a duty

exists, courts look to certain relevant factors, including the following: (1) the reasonable

foreseeability that the defendant's conduct may injure another, (2) the likelihood of an

injury occurring, (3) the magnitude of the burden of guarding against such injury, and (4)

the consequences of placing that burden on the defendant. City of Chicago v. Beretta

U.S.A. Corp., 213 Ill. 2d 351, 391 (2004).

               Generally, there is no duty requiring one person to protect another from

criminal activity by third persons absent a special relationship. Iseberg v. Gross, 227 Ill.

2d 78, 87 (2007). Here, there is no "special relationship" between the individual

administrators of one school district and the students of another. However, even without

a "special relationship," a person could still be liable for the criminal acts of a third party

if that person performed a voluntary undertaking to protect another from harm. Rowe v.

State Bank of Lombard, 125 Ill. 2d 203, 217 (1988).

               Plaintiffs argue that the common law should impose a duty upon McLean and

the individual administrators to protect plaintiffs from White's conduct based upon their

knowledge of White's past conduct and the reasonable foreseeability of future like conduct.

Plaintiffs claim that McLean and the individual administrators assumed a duty to plaintiffs,

as Urbana students, by voluntarily undertaking the act of creating and sending a letter to



                                             - 15 -
Urbana endorsing White's ability to teach elementary school students. According to

plaintiffs, McLean, through its individual administrators, voluntarily undertook this duty,

but did so with a knowing and conscious disregard for plaintiffs' well-being by either

recommending White or failing to warn of White's sexual abuse of his students in McLean.

             Section 324A of the Restatement (Second) of Torts, which Illinois courts have

adopted (see Pippin v. Chicago Housing Authority, 78 Ill. 2d 204, 210-11 (1979)), addresses

the concept of liability based on a voluntary undertaking and provides as follows:

                    "One who undertakes, gratuitously or for consideration,

             to render services to another which he should recognize as

             necessary for the protection of a third person or his things, is

             subject to liability to the third person for physical harm

             resulting from his failure to exercise reasonable care to protect

             his undertaking, if

                           (a) his failure to exercise reasonable care

                    increases the risk of such harm, or

                           (b) he has undertaken to perform a duty

                    owed by the other to the third person, or

                           (c) the harm is suffered because of

                    reliance of the other or the third person upon the

                    undertaking." Restatement (Second) of Torts

                    §324A, at 142 (1965).

             In order for a duty to arise under circumstances to which section 324A may



                                            - 16 -
apply, there must be sufficient facts to put the defendant on notice that an intervening

criminal act is likely to occur. In other words, in the context of an intervening criminal act

by a third person, "the existence of a legal duty requires that the occurrence be reasonably

foreseeable." Mazzone v. Chicago & North Western Transportation Co., 226 Ill. App. 3d

56, 58 (1992). On this point, our supreme court has stated:

                     "A familiar treatise on torts warns that it must be

              remembered that the mere fact that misconduct on the part of

              another might be foreseen is not of itself sufficient to place the

              responsibility upon the defendant. W. Keeton, Prosser &

              Keeton on Torts §44, at 305 (5th ed. 1984). Further, even

              though the intervening cause may be regarded as foreseeable,

              the defendant is not liable unless the defendant's conduct has

              created or increased an unreasonable risk of harm through its

              intervention. W. Keeton, Prosser & Keeton on Torts §44, at

              305 (5th ed. 1984). These comments, contained in the section

              of the treatise discussing intervening causes, refer the reader to

              the earlier discussion of the standard of conduct: Under all

              ordinary and normal circumstances, in the absence of any

              reason to expect the contrary, the actor may reasonably

              proceed upon the assumption that others will obey the criminal

              law. W. Keeton, Prosser & Keeton on Torts §33, at 201 (5th ed.

              1984). In other situations, however, the actor may have a duty



                                            - 17 -
              of care for the protection of others. Such situations include

              situations in which the actor has a special responsibility for the

              protection of the plaintiff, perhaps arising by contract or

              founded upon a special relationship between the two, and

              where there is an especial temptation and opportunity for

              criminal misconduct brought about by the defendant. W.

              Keeton, Prosser & Keeton on Torts §33, at 201-03 (5th ed.

              1984).

                       These excerpts from the treatise illustrate the link

              between the questions of the existence of a duty and the

              existence of legal cause. Both depend on an analysis of

              foreseeability." (Internal quotation marks omitted.) Beretta

              U.S.A., 213 Ill. 2d at 409-10.

              Further support for plaintiffs' allegations may be found in section 311 of the

Restatement (Second) of Torts, which our supreme court adopted in Board of Education

v. A, C & S, Inc., 131 Ill. 2d 428, 455 (1989), entitled "Negligent Misrepresentation Involving

Risk of Physical Harm." Though the section refers to negligent misrepresentation, it could

be applied equally to fraudulent misrepresentation, including only a different mental state.

The section provides as follows:

                       "(1) One who negligently gives false information to

              another is subject to liability for physical harm caused by

              action taken by the other in reasonable reliance upon such



                                            - 18 -
              information, where such harm results

                              (a) to the other, or

                              (b) to such third persons as the actor

                     should expect to be put in peril by the action

                     taken.

                     (2) Such negligence may consist of failure to exercise

              reasonable care

                              (a) in ascertaining the accuracy of the

                     information, or

                              (b) in the manner in which it is

                     communicated." Restatement (Second) of Torts

                     §311 (1965).

              "The rule of liability in section 311 extends to any defendant who, in the

course of an activity which is in furtherance of his own interests, undertakes to give

information to another, and knows or should realize that the safety of the person or others

may depend upon the accuracy of the information." (Internal quotation marks omitted.)

Board of Education, 131 Ill. 2d at 455 (quoting Restatement (Second) of Torts §311, cmt.

b (1965)). There appears to be some overlap in the applicability of this Restatement section

and that of section 324A, as both impose liability upon the actor's undertaking of an

affirmative act.

              Regardless of which specific tort principle applies, under the facts alleged in

this case, there exists both (1) a voluntary undertaking on the individual administrators'



                                             - 19 -
part that was performed with an alleged intentional disregard for plaintiffs' welfare, as well

as (2) the occurrence of a reasonably foreseeable intervening criminal act created by the

administrators' conduct. If the well-pleaded allegations set forth in plaintiffs' complaints

are true, as we must assume they are at this point in the proceedings, the individual

administrators, by creating and tendering a false letter of recommendation, failing to report

White's conduct, and failing to warn Urbana of White's conduct, created the opportunity

for White to commit further abuse at Urbana. In fact, further abuse was not only

foreseeable, but likely. We also note that Illinois law has established a duty to warn others

in certain circumstances. "A duty to warn exists where there is unequal knowledge, actual

or constructive, and the defendant, possessed of such knowledge, knows or should know

that harm might or could occur if no warning is given." Kirby v. General Paving Co., 86

Ill. App. 2d 453, 457 (1967).

              Because the individual administrators knew that White had sexually abused

students in McLean, it was reasonably foreseeable that White would do the same at Urbana.

As alleged in the complaints, the individual administrators voluntarily undertook a duty,

performed the duty in a willful and wanton manner, and as a result, a reasonably

foreseeable intervening criminal act occurred, causing plaintiffs' damages. Therefore,

under the factual circumstances of this case as alleged by plaintiffs in their respective

complaints, and after applying the common-law doctrines set forth above to those

circumstances, we find that plaintiffs have sufficiently alleged that the individual

administrators and McLean, through the actions of its individual administrators, had a

duty either (1) to warn Urbana and its students of the danger, or (2) to take reasonable



                                            - 20 -
precautions by reporting the abuse to DCFS to prevent foreseeable further criminal acts of

abuse.

              McLean and its administrators could have refused to prepare a letter of

recommendation, warned Urbana of the potential danger, and/or reported the abuse to

DCFS as mandated by the Reporting Act. Instead, according to plaintiffs, they intentionally

chose to create a condition that placed plaintiffs and other students at Urbana at the risk

of foreseeable harm. They created a condition conducive to future abuse by White. Subject

to the applicable standards of proof, these allegations may be sufficient to support

plaintiffs' claims for damages. As an aside, we note that the Tort Immunity Act is not

available to defendants here. Just as the public-duty rule did not apply, the Tort Immunity

Act does not apply based on the nature of the conduct at issue here. See Calumet City, 161

Ill. 2d at 390 (pleading of willful and wanton conduct removes cause of action from

applicability of the Tort Immunity Act pursuant to section 2-202 (745 ILCS 10/2-202 (West

2008))).

              In sum, we find the trial court erred in granting defendants' motion to

dismiss. Plaintiffs have alleged a cause of action based on McLean's and the individual

administrators' voluntary undertaking and their provision of information with the

intentional disregard for plaintiffs' welfare in light of the foreseeable intervening criminal

act likely to cause plaintiffs physical harm. Absent an alleged duty or cause of action

contemplated under the Tort Immunity Act, we find McLean and the individual

administrators are without the protection of the Act. See In re Chicago Flood Litigation,

176 Ill. 2d 179, 192 (1997) (local governmental units are liable in tort unless a tort-immunity



                                            - 21 -
statutory exception applies to the duty as alleged).

              We feel compelled to note that plaintiffs have alleged that McLean and the

individual administrators engaged in conduct which, if true, can be described in no other

term than egregious and, if true, conduct that may shock the conscience. The use of that

phrase is akin to the "state-created danger" doctrine developed, applied, and adopted by

several of our federal district and circuit courts. We note that the doctrine has not yet been

recognized by any Illinois appellate court, our supreme court, or the United States Supreme

Court. We mention this doctrine because it specifically applies to state conduct which rises

to the level of egregious conduct in the most extreme cases. See King v. East St. Louis

School District 189, 496 F.3d 812, 814-15, 818 (7th Cir. 2007) (school personnel's

enforcement of alleged school policy prohibiting a student's reentry to the school after

hours resulted in a student's abduction and rape was not conduct that could be

characterized as sufficient to "shock[] the conscience").

              Under the "state-created danger" doctrine, the state may be liable because

"'the government has a constitutional duty to protect a person against injuries inflicted by

a third-party when it affirmatively places the person in a position of danger the person

would not otherwise have faced'" and the state actor's conduct in failing to protect an

individual shocks the conscience. Walter v. Pike County, Pennsylvania, 544 F.3d 182, 192

(3d Cir. 2008) (quoting Kamara v. Attorney General, 420 F.3d 202, 206 (3d Cir. 2005)).

Conduct sufficient to shock the conscience is a "necessarily fact-bound inquiry." King, 496

F.3d at 818. Likewise, the analysis set forth above in this case is intended to apply

specifically to the particular and unique facts and circumstances of this case, in that our



                                            - 22 -
decision herein relied solely on the allegations set forth in plaintiffs' complaints.

                                    III. CONCLUSION

              For the foregoing reasons, we reverse the trial court's judgment and remand

for further proceedings.

              Reversed and remanded.




                                            - 23 -